DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-19 are presented for examination.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitation of the independent claims as amended:
the updating of the weight matrix includes updating a selected row of the weight matrix of a selected axon with an adjusting value from the lookup table when at least one of the adjusting values in the lookup table is non-zero, and skipping to another row of the weight matrix of another selected axon when none of the adjusting values in the lookup table is non-zero.

The closest prior art of record is Serrano-Gotarredona, discussed in the last Office Action.  Serrano-Gotarredona discloses a neuromorphic system in which the determination of whether or not to update a weight is made based on an integral of voltage differences between pre- and post-synaptic membranes.  This quantity evaluates to zero if the magnitude of these voltage differences are less than or equal to a threshold or if the corresponding neuron does not fire.  However, Examiner is convinced by Applicant’s argument that Serrano-Gotarredona does not explicitly disclose that the weights are organized as a matrix whose rows are skipped if none of a series of adjusting values in a lookup table is nonzero.
	None of the other prior art of record appears to disclose explicitly at least the above limitation of the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125